Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aimee Mcvady
The application has been amended as follows:
Claim 1 has been amended to:
1. A tool for tensioning metal locking ties, the tool comprising:
a base including a drive mechanism; 
a tool head mounted to the base, the tool head having a tension mechanism, a gripper assembly secured to the tension mechanism, and a tool nose;
wherein the tension mechanism includes a lead screw and a lead nut attached to the lead screw; 
wherein the gripper assembly includes a gripper housing and the lead nut is secured to the gripper housing;
wherein the gripper housing further comprising a bottom with a semicircular opening that extends from a first side to a second side of the gripper housing; wherein a rolling member is positioned under the semicircular opening for facilitating movement of the gripper housing.
Claim 7 is cancelled.
Claim 9 “the tool of claim 9” is amended to “the tool of claim 8”.
Claim 10 has been amended to:
10. A method of operating a tool for tensioning a metal locking tie, the method comprising:
providing a tool with a base and a tool head mounted to the base, the base having a drive mechanism and the tool head having a tension mechanism and a gripper assembly secured to the tension mechanism, wherein the tension mechanism includes a lead screw and a lead nut attached to the lead screw, wherein the gripper assembly includes a gripper housing and the lead nut is secured to the gripper housing, wherein the gripper housing further comprising a bottom with a semicircular opening that extends from a first side to a second side of the gripper housing, wherein a rolling member is positioned under the semicircular opening for facilitating movement of the gripper housing;
inserting the metal locking tie in a side alignment slot of the tool head;  
gripping the metal locking tie to be tensioned; and
actuating the drive mechanism to activate the tension mechanism to rotate the lead screw in the tool head.
Claim 12 has been amended to:
12. The method of claim 11, wherein the step of gripping the metal locking tie includes pivoting a gripper to a closed position and pinching the metal locking tie between the gripper and an upper member of the gripper housing.


Allowable Subject Matter
Claims 1-6, 8-13 are allowed.

The prior art Abbiati (US 2,871,738) teaches a tool (Fig. 1-2) for tensioning metal locking ties (29), the tool comprising: 
a base including a drive mechanism (12, 11, 10); 
a tool head (9) mounted to the base, the tool head having a tension mechanism (16, 19), a gripper assembly (20) secured to the tension mechanism, and a tool nose (18);
wherein the tension mechanism includes a lead screw (16) and a lead nut (19) attached to the lead screw; 
wherein the gripper assembly includes a gripper housing and the lead nut is secured to the gripper housing (part of 19 provides both the lead nut and a housing for the gripper 20).
However, the prior art Abbiati does not teach of suggest “wherein the gripper housing further comprising a bottom with a semicircular opening that extends from a first side to a second side of the gripper housing; wherein a rolling member is positioned under the semicircular opening for facilitating movement of the gripper housing.” in combination with the other limitations of claim 1. Examiner notes that the structure of gripper housing of Abbiati’s is different from the applicant’s gripper housing and therefore there is no motivation to add a semicircular opening and a rolling member. 
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 1-6, 8-9 are allowed as dependent from claim 1. Likewise, claims 10-13 are allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20090121069, US 4410019, US 3782426, US 20160167813 teach similar tool for tensioning metal locking ties. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725